United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
E.F., Appellant
and
U.S. POSTAL SERVICE, CLOVER POST
OFFICE, Clovis, CA, Employer
__________________________________________
Appearances:
Appellant, pro se
Office of Solicitor, for the Director

)
)
)
)
)
)
)
)

Docket No. 20-1629
Issued: April 15, 2021

Case Submitted on the Record

ORDER REMANDING CASE
Before:
ALEC J. KOROMILAS, Chief Judge
JANICE B. ASKIN, Judge
VALERIE D. EVANS-HARRELL, Alternate Judge

On September 15, 2020 appellant filed a timely appeal from an August 13, 2020 merit
decision of the Office of Workers’ Compensation Programs. The Clerk of the Appellate Boards
docketed the appeal as No. 20-1629.
On February 14, 2020 appellant, then a 56-year-old unassigned regular (former letter
carrier), filed an occupational disease claim (Form CA-2) alleging that she developed migraines,
panic and anxiety attacks, and depression due to factors of her federal employment. She noted that
she had filed two prior claims for the same conditions, and that a negative and hostile work
environment in the office had caused a flare up of those conditions.1 Appellant indicated that she
first became aware of her claimed conditions on November 11, 2019, and realized their relationship
to factors of her federal employment on November 25, 2019. She stopped work on
January 13, 2020.

1

Appellant previously filed a Form CA-2 alleging a stressful and harmful work environment, which OWCP
adjudicated under OWCP File No. xxxxxx975. She further referenced a prior traumatic injury claim (Form CA-1)
occurring while in the performance of duty on June 4, 2019, resulting in migraine headaches, nausea, light and noise
sensitivity and extremity weakness, which OWCP adjudicated under OWCP File No. xxxxxx026. By decisions dated
January 3 and July 26, 2019, respectively, OWCP denied both claims.

In a statement of even date, appellant described feelings of anxiety, fear, and panic that she
experienced while in the workplace since January 2017.
OWCP received various medical records detailing treatment that appellant received for a
diagnosis of post-traumatic stress disorder (PTSD) due to a history of sexual trauma while serving
in the military and for migraines and emotional difficulties that she attributed to her work
environment with the employing establishment. In an April 29, 2020 letter, Dr. Lynn Marie Nyle,
a psychiatrist, diagnosed appellant with PTSD and major depressive disorder, recurrent and severe,
and declared her to be totally unemployable.
By decision dated August 13, 2020, OWCP denied appellant’s claim finding that she had
not submitted sufficient evidence to establish that she actually experienced the employment
incidents alleged to have occurred. In its decision, it noted appellant’s two earlier claims for
similar conditions, and that “all documentation in the file were [sic] reviewed.” OWCP concluded,
therefore, that the requirements had not been met to establish an injury as defined by FECA.
The Board has duly considered the matter and finds that the case is not in posture for
decision.
OWCP’s procedures provide that cases should be combined when correct adjudication
depends on cross-referencing between files and where two or more injuries occur to the same part
of the body.2 In the instant case, appellant filed an occupational disease claim for migraines, panic
and anxiety attacks, and depression due to a negative and harmful work environment. The Board
notes that appellant’s prior claims under OWCP File No. xxxxxx975 and OWCP File No.
xxxxxx026 also involved migraine headaches and emotional conditions due to an allegedly
stressful and harmful work environment. However, OWCP has not administratively combined the
claims.
For a full and fair adjudication, the Board finds that this case must be remanded to OWCP
to administratively combine the present claim file with OWCP File No. xxxxxx975 and OWCP
File No. xxxxxx026. Following this and other such further development as deemed necessary,
OWCP shall issue a de novo decision.3

2

Federal (FECA) Procedure Manual, Part 2 -- Claims, File Maintenance and Management, Chapter 2.400.8(c)
(February 2000).
3
M.B., Docket No. 20-0770 (issued January 5, 2021); R.G., Docket No. 19-1755 (issued July 7, 2020); L.M., Docket
No. 19-1490 (issued January 29, 2020).

2

IT IS HEREBY ORDERED THAT the August 13, 2020 decision of the Office of
Workers’ Compensation Programs is set aside and the case is remanded for further proceedings
consistent with this order of the Board.
Issued: April 15, 2021
Washington, DC

Alec J. Koromilas, Chief Judge
Employees’ Compensation Appeals Board

Janice B. Askin, Judge
Employees’ Compensation Appeals Board

Valerie D. Evans-Harrell, Alternate Judge
Employees’ Compensation Appeals Board

3

